DETAILED ACTION
Status of Claims
Claims 1 – 20 are pending.
Claims 1, 8 and 9 are independent.
This office action is Non-final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9 – 20 are  rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because they may included transitory signals.

As per claims 9-20, they are rejected because the applicant has provided evidence that the applicant intends the term "computer-readable storage medium” to include non-statutory matter.  The applicant describes a computer-readable storage medium as including open ended language and thus it is reasonable to interpret it to include all possible mediums, including non-statutory mediums (see paragraphs 0023, 0030, 0033).  The words "storage" and/or "recording" are insufficient to convey only statutory embodiments to one of ordinary skill in the art absent an explicit and deliberate limiting definition or clear differentiation between storage media and transitory media in the disclosure.  As such, the claims are drawn to a form of energy.  Energy is not one of the four categories of invention and therefore these claims are not statutory.  Energy is not a series of steps or acts and thus is not a process.  Energy is not a physical article or object and as such is not a machine or manufacture.  Energy is not a combination of substances and therefore not a composition of matter.
The Examiner suggests amending the claims to read as a “non-transitory machine-readable storage medium”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, and 4-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, and 3 - 7 of U.S. Patent No. 10,896,596. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to the same invention; a system for hybrid monitoring of individuals using both a combination of a user attached monitor device and a user detached monitor device.
Similarities are provided in the table below.
Instant Application No. ‘429
Patent No. ‘ 494
1. A method for extending battery life in a monitoring system, the monitoring system comprising: providing a user attached monitor, wherein the user attached monitor includes: an attachment element configured to attach to a limb of an individual being monitored; a first circuitry to perform at least a first functionality of the user attached monitor device; and a first local communication circuit operable to communicate with a second local communication circuit of a user detached monitor; providing the user detached monitor, wherein the user detached monitor device includes: a second circuitry operable to perform at least a second functionality of the user detached monitor device, wherein the first functionality is a proxy of the second functionality; the second local communication circuit; during a first period, reducing a power consumption of the user detached monitor device by disabling the second circuitry and providing a proxy of the second functionality using the first circuitry of the user attached monitor device; and during a second period, re-enabling the second circuitry and providing the second functionality using the second circuitry of the user detached monitor device.

2. The method of claim 1, wherein the user attached monitor device further includes: a tamper sensor configured to indicate removal of the user attached monitor device from the individual being monitored.
1. A method for extending battery life in a monitoring system, the monitoring system comprising: providing a user attached monitor, wherein the user attached monitor includes: an attachment element configured to attach to a limb of an individual being monitored; a tamper sensor configured to indicate removal of the user attached monitor from the individual being monitored; a first circuitry to perform a first functionality of the user attached monitor device; and a first local communication circuit operable to communicate with a second local communication circuit of a user detached monitor; providing the user detached monitor, wherein the user detached monitor includes: a second circuitry operable to perform a second functionality of the user detached monitor device, wherein the second functionality is a proxy of the first functionality; the second local communication circuit operable to: communicate with the first local communication circuit of the user attached monitor; during a first period, reducing a power consumption of the user attached monitor device by disabling the first circuitry and providing a proxy of the first functionality using the second circuitry of the user detached monitor device; and during a second period, re-enabling the first circuitry and providing the first functionality using the first circuitry of the user attached monitor device.
4. The method of claim 1, the method further comprising: determining that the user attached monitor device is within a local communication range of the user detached monitor device by establishing communication between the first local communication circuit and the second local communication circuit; and wherein the reducing the power consumption of the user detached monitor device by disabling the second circuitry and providing the proxy of the second functionality using the first circuitry of the user attached monitor device only occurs when the user attached monitor device and the user attached monitor device are within local communication range.
3. The method of claim 1, the method further comprising: determining that the user attached monitor device is within a local communication range of the user detached monitor device by establishing communication between the first local communication circuit and the second local communication circuit; and wherein the reducing the power consumption of the user attached monitor device by disabling the first circuitry and providing the proxy of the first functionality using the second circuitry of the user detached monitor device only occurs when the user detached monitor device and the user attached monitor device are within local communication range.
5. The method of claim 1, wherein the second circuitry comprises a processor and a computer readable medium including instructions executable by the processor to at least in part perform the second functionality.
4. The method of claim 1, wherein the second circuitry comprises a computer readable medium including instructions executable by a processor to at least in part perform the second functionality.
6. The method of claim 1, wherein the first circuitry comprises a processor and a computer readable medium including instructions executable by the processor to at least in part perform the first functionality.
5. The method of claim 1, wherein the first circuitry comprises a computer readable medium including instructions executable by a processor to at least in part perform the first functionality.
7. The method of claim 1, wherein the second functionality is selected from a group consisting of: a location determination functionality; an alcohol detection functionality; a wide area network communication functionality; a combination of the location determination functionality and the alcohol detection functionality; a combination of the location determination functionality and the wide area network communication functionality; a combination of the location determination functionality, the alcohol detection functionality, and the wide area network communication functionality; and a combination of the alcohol detection functionality and the wide area network communication functionality.
6. The method of claim 1, wherein the first functionality is selected from a group consisting of: a location determination functionality; an alcohol detection functionality; a wide area network communication functionality; a combination of the location determination functionality and the alcohol detection functionality; a combination of the location determination functionality and the wide area network communication functionality; a combination of the location determination functionality, the alcohol detection functionality, and the wide area network communication functionality; and a combination of the alcohol detection functionality and the wide area network communication functionality.
8. A method for extending battery life in a monitoring system, the monitoring system comprising: providing a user attached monitor, wherein the user attached monitor device includes: an attachment element configured to attach to a limb of an individual being monitored; a first circuitry to perform a first functionality of the user attached monitor device; and a first local communication circuit operable to communicate with a second local communication circuit of a user detached monitor; providing the user detached monitor, wherein the user detached monitor device includes: a second circuitry operable to perform a second functionality of the user detached monitor device, wherein the second functionality is a proxy of the first functionality; the second local communication circuit operable to: communicate with the first local communication circuit of the user attached monitor; during a first period, reducing a power consumption of the user attached monitor device by disabling the first circuitry and providing a proxy of the first functionality using the second circuitry of the user detached monitor device; and during a second period, re-enabling the first circuitry and providing the first functionality using the first circuitry of the user attached monitor device.
1. A method for extending battery life in a monitoring system, the monitoring system comprising:
providing a user attached monitor, wherein the user attached monitor includes:
an attachment element configured to attach to a limb of an individual being monitored;
a tamper sensor configured to indicate removal of the user attached monitor from the individual being monitored;
a first circuitry to perform a first functionality of the user attached monitor device; and
a first local communication circuit operable to communicate with a second local communication circuit of a user detached monitor;
providing the user detached monitor, wherein the user detached monitor includes:
a second circuitry operable to perform a second functionality of the user detached monitor device, wherein the second functionality is a proxy of the first functionality;
the second local communication circuit operable to:
communicate with the first local communication circuit of the user attached monitor;
during a first period, reducing a power consumption of the user attached monitor device by disabling the first circuitry and providing a proxy of the first functionality using the second circuitry of the user detached monitor device; and
during a second period, re-enabling the first circuitry and providing the first functionality using the first circuitry of the user attached monitor device.
9. A computer readable medium, the computer readable medium comprising instructions executable by a processor to: determine communication success between a user attached monitor configured for attachment to an individual being monitored and a user detached monitor associated with the individual being monitored, wherein the user attached monitor includes a first status monitor configured to determine a first status of the individual being monitored, and wherein the user detached monitor includes a second status monitor configured to determine a second status of the individual being monitored; and enable a hybrid mode of operation between the user attached monitor and the user detached monitor, wherein in the hybrid mode of operation includes transfer of a function from one of the user attached monitor or the user detached monitor to the other of the user attached monitor or the user detached monitor.
7. A monitoring system, the monitoring system comprising:
a user attached monitor, wherein the user attached monitor includes:
an attachment element configured to attach to a limb of an individual being monitored;
a tamper sensor configured to indicate removal of the user attached monitor from the individual being monitored;
a first status monitor operable to determine a first status of the individual being monitored;
a first local communication circuit operable to communicate with a second local communication circuit of a user detached monitor; and
the user detached monitor, wherein the user detached monitor includes:
a second status monitor operable to determine a second status of the individual being monitored;
the second local communication circuit operable to:
communicate with the first local communication circuit of the user attached monitor; and
indicate a successful communication with the user attached monitor;
a computer readable medium including instructions executable by a processor to enable a hybrid mode of operation where a portion of operations performed by one of the user detached monitor or the user attached monitor is modified in part because of the indication of a successful communication with the user attached monitor.


Appropriate action is required.

Allowable Subject Matter
Claims 3, 10 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shechter; Omer et al. (US Patent Application No. 2013/0328678) “ELECTRONIC MONITORING HOME UNIT AND INSTALLATION METHODS” teaches a home unit capable of, and method of automated location confirmation when a home unit has been installed, eliminating the necessity for an officer or installation technician to confirm that the home unit has been installed at the proper location, and enabling a monitored person to self – install a home unit.

Derrick; David et al. (US Patent Application No. 2008/0012760) “Remote Tracking Device And A System And Method For Two-way Voice Communication Between The Device And A Monitoring Center” teaches a remote tracking device includes a tamper-resistant housing intended to be held securely to a wearer by a strap, a positioning system transceiver, or receiver, in the housing and operable to receive signals indicative of the location of the remote tracking device, a cellular transceiver in the housing and operable to communicate with the monitoring center, and a processor in the housing and in electrical communication with the positioning system transceiver and the cellular transceiver, the processor operable to monitor a status for the remote tracking device.

Rajala; Yoganand et al. (US Patent Application Publication No. 2016/0133121) “METHOD AND SYSTEM FOR ENERGY MANAGEMENT OF AN OFFENDER MONITOR” teaches a portable device that can operate in at least two modes. When charge of the battery drops below a threshold, the device can switch from the first mode of operation to the second mode to conserve power and avoid fully depleting the battery.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL S JOHNSON whose telephone number is (571)270-3485. The examiner can normally be reached 10AM-7PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL S JOHNSON/Primary Examiner, Art Unit 2187